1. Claim 6 has been canceled. Claim 6 was canceled in a preliminary amendment.
2. No new claims have been added.
3. Claims 1, 3, 7 and 9 have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 1-5 and 7-12 are pending in the case. Support is seen in the specification at page 10, lines 29-32, for the claim amendments.

	The rejection of Claims 1-5 and 7-12 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 9-16 of co-pending Application No. 16/489,074 (‘074) and further in view of Stajic et al (US 2011/0251154 A1), Ulmer et al (US 2008/0249298 A1) and JP 11-180821 A (‘821; Machine English translation, cited in IDS filed 02/28/2020) has been withdrawn. Co-pending claims 9-16 of ‘074 are drawn to pentosan polysulfate. There is no teaching suggest or motivation to use the product of ‘074 in a method of moisturizing skin as instantly claimed.
	The rejection of Claims 1-5 and 7-12 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 of copending Application No. 16/643215 (‘215) and as being unpatentable over claim 14 of copending Application No. 16/643,265 (‘265) further in view of Stajic et al (US 2011/0251154 A1), Ulmer et al (US 2008/0249298 A1) and JP 11-180821 A (‘821; Machine English translation, cited in IDS filed 02/28/2020), has been withdrawn. The double patenting rejection is the only rejection 
Priority
	In The Office Action posted 03/31/2021 the date filed for JAPAN 2017-175133 is stated as 08/12/2017. This is a typographical error. The correct filing date of JAPAN 2017-175133 is 09/12/2017.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Figure 1 of Stajic shows a possible structure for pentosan polysulfate (GXS mixture). Stajic teaches that its pentosan polysulfate is produced using beechwood xylan as the starting material (para 0134). According to De Ferra (WO 2014/114723 A1; ‘723) pentosan polysulfate in pharmaceutical products has acetylated xylose substituted with 4-O-methyl-glucuronic acid (page 3, lines 6-13). Pentosan polysulfate is obtained from xylans extracted from trees like beech (page 1, line 16). In view of this teaching, the pentosan polysulfate of Stajic, which is obtained from beechwood, should have acetyl groups, the content of which is not expressly disclosed. In view of ‘723, one of ordinary skill in the art would not consider the pentosan polysulfate of Stajic as having an acetyl content of 0 to 3% by mass as instantly claimed. There is also no teaching of a method of moisturizing the skin of a human or animal using the pentosan polysulfate in Stajic.
The teachings of Ulmer and ‘821 do not remedy the deficiencies of Stajic. There is no teaching, suggestion or motivation in the combined teachings of the prior art to use pentosan polysulfate having an acetyl content of 0 to 3% by mass in the method as instantly claimed.
Therefore, pending claims 1-5 and 7-12 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623